Case 1:20-cv-08429-ALC Document 38-1 Filed 08/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JANE DOE,

Plaintiff, Case No: 20-cv-8429 (ALC)
- against -

THE CITY OF NEW YORK, GINO PELAEZ, and

EDWIN CRESPO,

Defendants.

 

STATE OF NEW YORK )
) SS.:
COUNTY OF THE BRONX )

JENNIFER SHAW, being duly sworn, deposes and says as follows:

1. I am an Assistant District Attorney with the Bronx County District Attorney’s
Office.

2. On October 21, 2020, I received an unsolicited text message from phone number
pe] in which the author identified herself ii

5, A true and accurate copy of this text message is appended to the Declaration of

William A. Grey and identified as Defendant’s Exhibit B.

4. It is my understanding that, in this text message, ae voluntarily

identified herself to me as the Plaintiff in the instant action and asked me to speak to her

attorney.
Case 1:20-cv-08429-ALC Document 38-1 Filed 08/16/21 Page 2 of 2

Dated: New York, New York ©

August 12, 2021 :
Wh
SU

FER SHAW

Sworn to before me this 12th day of August 2021.

Lb 1, ZDyyghrm—

NOTARY PUBLIC

   
   
 
 

KYLE T DALRYMPLE ,
Notary Public - State of New York
NO. O1DA6392664
Qualified in Putnam Gounty
4 My Commission Expifes Jur? 3, woe a
aE eR ES

 
